                                   IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                           CHARLOTTE DIVISION
                                           3:10-CR-00086-RJC-DSC
                USA                                           )
                                                              )
                    v.                                        )               ORDER
                                                              )
                RONNIE LEE NEELY (1)                          )
                                                              )

                         THIS MATTER is before the Court upon another motion of the defendant for

              a reduction of sentence based on Section 404(b) the First Step Act of 2018. (Doc. No.

              110).

                         On June 27, 2019, the Court denied his previous motion brought under the

              Act, (Doc. No. 107), after a complete review of the merits. (Doc. No. 109: Order).

              Accordingly, the Court may not entertain the instant motion. Pub. L. 115-135 §

              404(c) (2018) (“No court shall entertain a motion made under this section [404] to

              reduce a sentence … if a previous motion made under this section to reduce the

              sentence was, after the date of enactment of this Act [December 21, 2018], denied

              after a complete review of the motion on the merits.”)

                         IT IS, THEREFORE, ORDERED that the defendant’s motion, (Doc. No.

              109), is DENIED.

                         The Clerk is directed to certify copies of this Order to the defendant, the

              Federal Defender, the United States Attorney, the United States Marshals Service,

              and the United States Probation Office.

Signed: September 4, 2019
